El Juez Presidente Se. del Tobo,
emitió la opinión del tribunal.
Mediante información del Gran Jurado se acusó a Margarito Maldonado como autor de un delito de violación co-metido en la persona de Monserrate Olmo. Alegó el acu-sado su inocencia y la vista de la causa se celebró ante el tribunal de derecho.
Declaró Monserrate Olmo y en resumen dijo que ha-bía sido llamada por Paula Hernández para que le sacara una lata de agua de un algibe que estaba en el interior de cierta casa en Bay amén en un sitio cubierto, que acce-dió y una vez dentro se encontró a solas con Maldonado quien a la fuerza, la violó. La declaración es amplia y de-tallada. El Dr. Rodríguez reconoció a Monserrate Olmo en-contrando roto el himen. Justa Olmo, hermana de Mon-serrate, describió con lujo de detalles cómo llegó su her-mana, de diez y siete años de edad, llorando, con las ropas manchadas de sangre y le contó lo acaecido. Ella era la hermana mayor, habían perdido la madre hacía poco y fue la encargada de comunicar el hecho al padre, que lo denun-ció a la justicia. Paula Hernández negó que hubiera lla-mado a Monserrate y sostuvo que lo dicho por ella no es la verdad. José Alvarez vió el día del suceso a Monserrate salir de la tienda del acusado llorando, e igual declara-ción prestó el testigo Evaristo Moreno.
Así quedó el caso sometido a la corte que dictó el 7 de febrero último la siguiente sentencia:
“Que habiendo sido el acusado Margarita Maldonado juzgado *351debidamente por el tribunal de derecho y por el mismo declarado culpable de un delito de infracción al Artículo 260 del Código-Penal, la Corte, en cumplimiento de su fallo del propio día 31 de enero de 1923, debe condenar y condena a dicho Margarito Maldonado a sufrir la pena de tres meses de cárcel y trescientos dólares de multa.”
Apeló el acusado y alegó que la corte había errado al declararlo convicto de un delito que no se le había impu-tado y del cual no existía prueba alguna. El fiscal está conforme en el error cometido.
El artículo 260 del Código Penal dice:
“Toda persona que por medio de amaños indujere o engañare, a una mujer soltera, de menos de veinte y un años de edad, repu-tada hasta entonces por pura, a entrar en alguna casa de leno-cinio, o en cualquiera otra parte, con objeto de prostituirla, o de que tenga contacto carnal ilícito con cualquier hombre, o que ayudare o cooperare a tal seducción o engaño; o que valiéndose de ardi-des, engaños u otros medios fraudulentos, consiguiere que una mu-jer tenga comercio carnal ilícito con cualquier hombre, incurrirá en pena de presidio por un término máximo de cinco años, o de cárcel por un término máximo de un año o de multa máxima de mil dollars, o de ambas penas.
“Toda persona que maliciosamente cometiere cualquier acto im-púdico o lascivo, fuera de los que constituyeren otros delitos pre-vistos en el Código Penal, con un niño menor de catorce años de edad, o con el cuerpo de dicho niño o cualquiera parte o miembro del mismo, con la intención de despertar, incitar o satisfacer la impudicia, pasiones o deseos sexuales de dicha persona o de dicho niño, será culpable de delito grave (felony) y recluido en la pe-nitenciaría por un período que no excederá de cinco años.”
Basta una simple lectura del precepto legal -transcrito, para concluir que el delito que prevé y castiga no está com-prendido en el de violación y que por tanto el error come-tido por la corte es evidente. La prueba fue en absoluto congruente con la acusación.
El delito de violación consiste en el acto directo del acu-*352sado al yacer con una mujer que no es su esposa en los va-rios casos qne especifica el artículo 255 del Código Penal.
Los delitos que comprende el párrafo primero del ar-tículo 260, que es el único pertinente, son los cometidos no por la persona que directamente realiza el acto carnal, sino por aquellos seres depravados que se dedican a corromper mujeres para que otros hombres satisfagan en ellas sus ape-titos lascivos.
A.un cuando se partiera de la base de un previo acuerdo entre el acusado y Paula Hernández, ésta y no el acusado sería la culpable, independientemente del delito perpretado por el acusado, de la ofensa prevista y castigada en el ar-tículo 260. En el caso de El Pueblo v. Boderigas, 49 Cal. 9, la Corte Suprema de dicho estado decidió:
“El conseguir a una mujer para que tenga contacto carnal ilí-cito con cualquier hombre es el delito de un alcahuete o una celes-tina. La palabra ‘consiguiere,’ tal como está usada en el estatuto, se refiere al acto de una persona que consigue para otra la satis-facción de una pasión lasciva. Una persona que induce a una mujer reputada hasta entonces por ¡pura, a que tenga contacto carnal ilícito con dicha persona, no cae dentro de la frase relativa a quien ‘consiguiere que una mujer tenga comercio carnal ilícito con cualquier otro hombre.’ ”
Parece conveniente citar la siguiente jurisprudencia con-tenida en una nota que figura al pie del artículo 266 del Código Penal de California, que corresponde al 260 del de Puerto Rico, en la obra “Codes of California Annotated,'— Penal Code,” — por Pomeroy. Dice así:
“Para que quede constituido el delito de instigar a una mujer soltera menor de diez y ocho años a entrar en una casa de leno-cinio para fines de prostitución, debe existir una intención de re-ducir a dicha mujer a un estado de prostitución común o de con-cubinato : Slocum v. People, 90 Ill. 274. La clase y proporcio-nes de los artificios de seducción, que son necesarias para la apli-cación de la ley en tales casos, no dependen de regla alguna abso-*353luta. Si los alicientes .ofrecidos de hecho incitan a tal mujer a entrar en una casa de lenocinio o de citas, o en cualquier otro lu-gar, para fines de prostitución, el delito queda completo: Slocum v. People, 90 Ill. 274. Sin embargo, el llevarse a una mujer con el fin de que tenga contacto carnal ilícito con el individuo que así solicita que ella lo acompañe no es suficiente para constituir el delito. Debe ser un rapto con el objeto y propósito de colocarla en una casa de lenocinio o de citas, o en algiín otro lugar, para que se convierta en una prostituta, en el más amplio y justo sentido de la palabra. Debe ser colocada allí para el comercio carnal con hombres sin distinción y en común, o debe ser raptada con el fin de que tenga, contacto carnal con personas distintas al raptor: People v. Roderigas, 49 Cal. 9; Commonwealth v. Cook, 12 Met. 93; Carpenter, 8 Barb. 603; State v. Stoyell, 54 Me. 24; 89 Am. Dec. 716; Osborne v. State, 52 Ind 526.”
Por virtud de todo lo expuesto debe revocarse la senten-cia apelada y la causa devolverse a la corte de distrito. de su origen para, ulteriores procedimientos no inconsistentes con esta opinión.

Revocada la sentencia apelada y devuelto el caso pam ulteriores procedimientos.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.